Case 2:20-cv-09582-JFW-E Document 93 Filed 07/30/21 Page 1 of 7 Page ID #:2326




  1 LUIS LI (State Bar No. 156081)
    Luis.Li@mto.com
  2 CRAIG JENNINGS LAVOIE (State Bar No. 293079)
    Craig.Lavoie@mto.com
  3 JENNIFER L. BRYANT (State Bar No. 293371)
    Jennifer.Bryant@mto.com
  4 MARI T. SAIGAL (State Bar No. 318556)
    Mari.Saigal@mto.com
  5 BRANDON E. MARTINEZ (State Bar No. 318749)
    Brandon.Martinez@mto.com
  6 MUNGER, TOLLES & OLSON LLP
    350 South Grand Avenue
  7 Fiftieth Floor
    Los Angeles, California 90071-3426
  8 Telephone: (213) 683-9100
    Facsimile: (213) 687-3702
  9
    Attorneys for Plaintiff Vanessa Bryant
 10
                           UNITED STATES DISTRICT COURT
 11
             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 12
 13
    VANESSA BRYANT, a California                Case No. 2:20-cv-09582-JFW-E
 14 Resident,
                                                DISCOVERY MATTER
 15               Plaintiff,
                                                PLAINTIFF’S SUPPLEMENTAL
 16        vs.                                  BRIEF IN SUPPORT OF MOTION
                                                TO COMPEL PRODUCTION OF
 17 COUNTY OF LOS ANGELES, a                    DOCUMENTS AND CUSTODIAL
    public entity, et al.,                      METADATA FROM DEFENDANTS
 18                                             COUNTY OF LOS ANGELES &
                 Defendants.                    LOS ANGELES COUNTY
 19                                             SHERIFF’S DEPARTMENT
 20                                             Judge: Hon. John F. Walter
 21                                             Magistrate Judge: Hon. Charles F. Eick
 22                                             Hearing: August 13, 2021
                                                Time:    9:30 a.m.
 23                                             Place:   Courtroom 750
 24                                             Discovery Cutoff: November 29, 2021
                                                Pretrial Conf.: February 4, 2021
 25                                             Trial: February 22, 2021
 26                                             [Filed Concurrently with Supplemental
                                                Declaration of Brandon E. Martinez]
 27
 28

                 PLAINTIFF’S SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION TO COMPEL
                      PRODUCTION OF DOCUMENTS AND CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 93 Filed 07/30/21 Page 2 of 7 Page ID #:2327




  1 I.      INTRODUCTION
  2         Plaintiff submits this supplemental brief to clarify several issues for the Court.
  3 Without any meritorious grounds for resisting the production of the documents
  4 sought by Plaintiff’s motion to compel, Defendants resort to misdirection by
  5 mischaracterizing Mrs. Bryant’s participation in discovery. In reality, Plaintiff has
  6 begun document production and responded to written discovery, but Defendants’
  7 misleading criticisms of Plaintiff’s participation in discovery are beside the point.
  8 The only issues before the Court are Defendants’ improper objections to producing
  9 clearly relevant documents.
 10 II.     ARGUMENT
 11         A.    Documents Relating to “Death Books” (RFP 28)
 12         Defendants do not dispute that documents relating to Sheriff’s Department
 13 personnel scrapbooking contraband photos of human remains are squarely relevant
 14 to Plaintiff’s Monell claim. They instead miscast RFP 28 as seeking “information
 15 regarding every photo of human remains ever possessed by any LASD employee
 16 over the past five years,” including “photos used in connection with legitimate law
 17 enforcement activities,” and requiring them “to search the personal devices of nearly
 18 100,000 current and former LASD employees.” (Jt. Stip. at 9-10, 12.) Obviously,
 19 Plaintiff is not asking for copies of every photo of any deceased person in the
 20 County’s files or even every “death book” that any Sheriff’s Department employee
 21 has ever maintained. Plaintiff seeks documents reflecting that County personnel
 22 knew of a practice among some employees of maintaining personal collections or
 23 examples of death photos. Those documents could include, for example, internal
 24 reports, analyses, or investigations related to this practice, on top of any complaints
 25 about such conduct that Defendants have agreed to provide. Defendants should be
 26 able to design a reasonable search of County files for such documents.
 27         Sherriff Villanueva himself has indicated that this phenomenon is a common
 28 problem among law enforcement (see Jt. Stip. at 3-4), and Plaintiff is entitled to
                                          -1-
                 PLAINTIFF’S SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION TO COMPEL
                      PRODUCTION OF DOCUMENTS AND CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 93 Filed 07/30/21 Page 3 of 7 Page ID #:2328




  1 discovery on what he and other County officials knew or should have known about
  2 this practice within the Department. Defendants cannot resist discovery based on
  3 their own self-serving characterization of the Sherriff’s remarks as related to “law
  4 enforcement generally.” (Id. at 12.)
  5         The County insinuates that Mrs. Bryant’s discovery request calls for the very
  6 misconduct for which she sues. (See Jt. Stip. at 13.) But there is no comparison
  7 between producing documents in discovery and sharing photos of deceased persons
  8 for lurid gratification, and Defendants do not cite any authority that responding to
  9 this request would violate anyone’s privacy rights. Regardless, Defendants cannot
 10 refuse on privacy grounds to produce documents relating to the keeping of death
 11 books that do not include images of the deceased. Nor can they use the specter that
 12 a search for documents responsive to this request may return contraband photos to
 13 avoid undertaking a search at all. If Defendants’ diligent search for responsive
 14 documents uncovers illicit photos of the deceased, Plaintiff would be pleased to
 15 work with Defendants to protect the dignity of those persons, the integrity of their
 16 memories, and their loved ones’ privacy.
 17         B.    Documents Relating to the Federal Constitutional Right to Control
                  Death Images of Loved Ones (RFPs 31-33)
 18
 19         Defendants cannot seriously contest that documents relating to the County’s
 20 and Sheriff’s Department’s awareness and treatment of survivors’ constitutional
 21 right to control death images of their loved ones are relevant to Plaintiff’s Monell
 22 claim that those entities were deliberately indifferent to that right. See, e.g., Waggy
 23 v. Spokane Cnty., 594 F.3d 707, 713 (9th Cir. 2010). Nor do Defendants explain
 24 why formal policies (if any) are the only documents relevant to these issues.
 25 Documents showing what County personnel knew about this constitutional right,
 26 whether and how they adopted and implemented any policies to safeguard that right,
 27 any other actions they took to protect that right, and any instructions they gave to
 28 personnel regarding that right are squarely relevant.
                                              -2-
                 PLAINTIFF’S SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION TO COMPEL
                      PRODUCTION OF DOCUMENTS AND CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 93 Filed 07/30/21 Page 4 of 7 Page ID #:2329




  1         Defendants argue that documents related to this federal constitutional right
  2 are privileged, but clearly not every responsive document would be privileged. For
  3 example, any documents in which non-lawyers warned subordinates against
  4 violating this right would be relevant and not privileged. And even if documents
  5 responsive to this request are privileged, the proper course is for Defendants to
  6 serve a log “to enable [Plaintiff] to evaluate the applicability of the privilege” to
  7 each document withheld. Dominguez v. City of Los Angeles, 2017 WL 10605960, at
  8 *4, 7 (C.D. Cal. Nov. 18, 2017). The fact that Defendants received legal advice on a
  9 particular issue is not privileged—it must be included on a log—and that fact could
 10 be relevant, as would the absence of any legal advice on this issue. Moreover, a
 11 privilege log will enable Plaintiff to evaluate and test Defendants’ blanket reliance
 12 on the deliberative-process privilege.
 13         Defendants also repeat their malingering refrain (asserted in response to other
 14 requests) that these RFPs would require a search “potentially involving thousands of
 15 LASD personnel.” (Jt. Stip. at 17-18.) Defendants cannot duck their obligation to
 16 conduct a reasonable search by contriving an example of a search that might be
 17 unreasonable. Moreover, if Defendants’ position is that thousands of their
 18 personnel are likely to possess documents responsive to Plaintiff’s requests, that
 19 belies their contention that the bulk of those documents are privileged.
 20         Defendants’ suggestion that they could not identify search terms to conduct a
 21 reasonable search because “Marsh” is a common word (see id.) is nonsense. Just by
 22 way of example, Defendants can begin by searching for documents containing the
 23 term “Marsh” and a term such as “Ninth Circuit,” “due process,” “privacy,”
 24 “photo(s),” “image(s),” “photograph(s),” “constitution,” or “death.”
 25         C.    Policies Regarding Handling of Information or Materials Involving
                  Celebrities (RFP 38)
 26
 27         During meet-and-confers regarding RFP 38, Defendants refused to search for
 28 “policies regarding the handling or confidentiality of information or materials
                                             -3-
                 PLAINTIFF’S SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION TO COMPEL
                      PRODUCTION OF DOCUMENTS AND CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 93 Filed 07/30/21 Page 5 of 7 Page ID #:2330




  1 involving celebrities.” Defendants now say that “[n]o such policies exist.” (Jt. Stip.
  2 at 20.) If Defendants have conducted a search for such policies and found none,
  3 then they should serve amended responses saying so. Otherwise, Defendants must
  4 conduct a reasonable search for documents responsive to this RFP.
  5         D.    Training of Deputy Defendants (RFPs 30, 34, and 38)
  6         Defendants characterize RFPs 30, 34, and 38 as seeking “every single
  7 document that relates to LASD policies and trainings.” (Jt. Stip. at 23.) That is a
  8 distortion. These RFPs seek documents showing how, if at all, the Deputy
  9 Defendants were trained on key issues related to the events in this case; how and
 10 why the Department designed any such training; and, if the Deputy Defendants
 11 received no such training, why not. (Id. at 21-22.) The mere titles of any training
 12 sessions the Deputy Defendants attended—the only information Defendants have
 13 agreed to provide—will not shed light on whether that training was adequate.
 14 Defendants’ only meaningful response is that Plaintiff can explore these topics at the
 15 Deputy Defendants’ depositions. (See id. at 23.) That does nothing more than
 16 concede that Plaintiff seeks responsive documents. Mrs. Bryant is entitled to
 17 documents that will assist her examination of Defendants and their witnesses.
 18         E.    OIG Materials (RFP 48)
 19         This RFP calls for materials that LASD produced to the Office of Inspector
 20 General (“OIG”) related to the events at issue in this case. Defendants represent that
 21 “Plaintiff already has, or will have by the time this hearing has held [sic], everything
 22 LASD provided to OIG.” (Jt. Stip. at 27.) It thus appears that Defendants are now
 23 agreeing to produce all documents responsive to this RFP. And for good reason:
 24 Defendants do not meaningfully contest that such documents are relevant, that Los
 25 Angeles County Ordinance § 6.44.190(J) is no bar to producing documents in
 26 federal civil litigation, and that documents and communications do not become
 27 privileged under that provision merely by virtue of having been produced to the
 28 OIG, as Plaintiff has explained. (See Jt. Stip. at 26-27.)
                                              -4-
                 PLAINTIFF’S SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION TO COMPEL
                      PRODUCTION OF DOCUMENTS AND CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 93 Filed 07/30/21 Page 6 of 7 Page ID #:2331




  1         F.    Custodial Metadata (All of Plaintiff’s RFPs)
  2         Defendants do not deny that they possess individualized custodial metadata.
  3 Nor could they. “Custodian information should always be available” because “the
  4 party producing the document knows from where it was obtained.” Hullinger v.
  5 Anand, 2016 WL 7444620, at *10 (C.D. Cal. Aug. 19, 2016).
  6         Defendants argue that they “followed the instructions set forth in Plaintiff’s
  7 Requests for Production regarding the metadata and ESI which should be provided
  8 for emails” because those Instructions required them to identify a “custodian,” and
  9 they listed “LASD” as the custodian. (Jt. Stip. at 33.) But Defendants were
 10 obligated to construe Plaintiff’s Instructions in a reasonable manner such as to
 11 provide useful information. See, e.g., Venture Corp. v. Barrett, 2014 WL 5305575,
 12 at *3 (N.D. Cal. Oct. 16, 2014) (“[T]he disclosing party should provide information
 13 about each document which ideally would include, in some fashion, the identity of
 14 the custodian or person from whom the documents were obtained . . . .” (citation
 15 omitted)). The fact that Defendants produced individualized custodial information
 16 for documents produced from the files of the Los Angeles County Fire Department
 17 shows that they understood that Plaintiff’s Instructions requested such information
 18 and were able to provide it. (See Martinez Decl. ¶ 15 & n.1, Ex. O.)
 19         Defendants are just wrong that “Plaintiff has the identity of everyone who
 20 sent or received the emails.” (Jt. Stip. at 34.) Plaintiff has provided examples of
 21 emails from the Department’s files for which authors or recipients cannot be
 22 determined. (See id. at 29.) Defendants’ suggestion that Plaintiff simply should ask
 23 Defendants for more information about particular records is no answer. Requiring
 24 Mrs. Bryant to ask for basic information about documents of interest to her would
 25 be inefficient and require her to reveal her litigation strategy.
 26 III.    CONCLUSION
 27         For the foregoing reasons, Plaintiff respectfully requests that the Court grant
 28 her motion to compel.
                                                -5-
                 PLAINTIFF’S SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION TO COMPEL
                      PRODUCTION OF DOCUMENTS AND CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 93 Filed 07/30/21 Page 7 of 7 Page ID #:2332




  1 DATED: July 30, 2021                 MUNGER, TOLLES & OLSON LLP
  2
  3
                                         By:                  /s/ Luis Li
  4
                                                               LUIS LI
  5
  6                                      Attorneys for Plaintiff Vanessa Bryant

  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               -6-
                PLAINTIFF’S SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION TO COMPEL
                     PRODUCTION OF DOCUMENTS AND CUSTODIAL METADATA
